Citation Nr: 0614478	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  96-49 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
20 percent for chronic lumbosacral strain.

2.  Entitlement to a disability rating in excess of 
40 percent for a ventral hernia.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to July 
1969 and from July 1970 to November 1975.

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for low back strain, and a compensable 
rating for a ventral hernia.  The veteran perfected an appeal 
of that decision.  The RO subsequently increased the 
disability ratings for the low back disability and the hernia 
to 20 and 40 percent, respectively.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

VA is required to inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, and to inform the claimant of the evidence that VA 
will seek to provide and what evidence the claimant is 
expected to provide.  Furthermore, VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004); 
38 C.F.R. § 3.159(b) (2005).  The veteran has not been 
informed of the evidence needed to establish entitlement to 
higher ratings.  The Board finds, therefore, that remand of 
the case is required.

The medical evidence shows that the veteran's low back 
disability is due to second-degree spondylolisthesis with 
severe degenerative disc disease and spondylolysis at L5-S1.  
Because his claim for an increased rating was received prior 
to September 2002, he is entitled to evaluation of the low 
back disability under the rating criteria in effect prior to 
September 2002.  In accordance with that criteria, a 
60 percent rating applies if the symptoms are pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, with little intermittent 
relief.  A 40 percent rating applies if symptoms are severe, 
with recurring attacks and intermittent relief, and a 
20 percent rating is applicable if the symptoms are moderate, 
with recurring attacks.  38 C.F.R. § 4.71a (1995).

The veteran was most recently afforded a VA medical 
examination in May 2003.  The examiner did not, however, 
determine whether the low back disability was manifested by 
sciatic neuropathy, nor did he show the frequency and 
severity of the low back symptoms.  For these reasons the 
Board finds that an additional examination is required.

The veteran contends that he is entitled to a 100 percent 
disability rating for the ventral hernia.  Pursuant to 
Diagnostic Code 7339, a 100 percent rating is warranted if 
the hernia is massive and persistent, with severe diastasis 
of recti muscles or extensive, diffuse destruction or 
weakening of muscular and fascial support of the abdominal 
wall so as to be inoperable.  38 C.F.R. § 4.114 (2005).  The 
veteran underwent the 4th surgical procedure to repair the 
ventral hernias in October 2003, following which he has 
recurrent hernias.  The evidence would indicate, therefore, 
that the hernias are persistent.  The medical evidence also 
indicates that computerized tomography (CT) scans of the 
abdomen revealed the absence of abdominal musculature over 
the hernia site.  In May 2004 his surgeon determined that no 
additional surgery would be appropriate for treatment, unless 
the veteran developed an intestinal stricture.  It is not 
clear whether the surgeon's opinion indicates that the 
hernias are inoperable.  For that reason another examination 
is required.

The evidence also indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA) based at least in part on the abdominal hernias.  The 
medical evidence relied upon in awarding SSA benefits may be 
relevant to the issue on appeal, and should be considered by 
the Board in determining the merits of the appeal.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the appeal is remanded for the following:


1.  Send the veteran current VCAA letters 
with respect to the issues on appeal.  

2.  Obtain from the SSA the records 
pertinent to the veteran's claim for 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  Provide the veteran a VA orthopedic 
examination in order to determine the 
nature and severity of his low back 
disability.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are found to be 
appropriate.  If the examiner finds that 
examination by a neurologist is needed in 
order to provide the requested 
information, that examination should be 
conducted.

The examiner should conduct an 
examination of the low back and provide a 
diagnosis for any pathology found.  The 
examiner should also document the 
manifestations of any low back 
disability, including any evidence of 
muscle spasms and/or sciatic neuropathy, 
the range of motion (including any 
limitation of motion due to pain), and 
the frequency and duration of any 
incapacitating episodes.  The examiner 
should also describe any functional loss 
pertaining to the low back, including the 
inability to perform normal working 
movements of the 


back with normal excursion, strength, 
speed, coordination, and endurance.

4.  Provide the veteran a VA medical 
examination by a physician qualified to 
determine whether the ventral hernias are 
inoperable.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are found to be 
appropriate.  The examiner is asked to 
provide an opinion on whether the ventral 
hernias are massive and persistent, with 
severe diastasis of the recti muscles or 
extensive, diffuse destruction or 
weakening of muscular and fascial support 
of the abdominal wall so as to be 
inoperable.

5.  After undertaking any additional 
development found appropriate in addition 
to that requested above, re-adjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

